    Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 1 of 21 Page ID #:203



       1   Mark R. Pachowicz (SBN 138108)
           Jennie Hendrickson (SBN 144562)
       2   PACHOWICZ|GOLDENRING APLC
       3   6050 Seahawk Street
           Ventura, CA 93003-6622
       4   Tel: (805) 987-4975 / Fax: (805) 987-4980
           mark@pglaw.law
       5   jennie@pglaw.law
       6
           Attorneys for Plaintiffs, ESTATE OF SCOTT HULTMAN, DECEASED,
       7   THROUGH HIS SUCCESSOR IN INTEREST, R.H., A MINOR BY AND
           THROUGH HIS GUARDIAN AD LITEM, REBECCA HULTMAN AND R.H.,
       8   INDIVIDUALLY, BY AND THROUGH HIS GUARDIAN AD LITEM
           REBECCA HULTMAN
       9
           Sonia M. Mercado (SBN 117069)
      10
           SONIA MERCADO & ASSOCIATES
      11   5711 W. Slauson Avenue, Suite 100
           Culver City, CA 90230
      12
           Tel: (310) 410-2981/ Fax: (747) 264-1847
      13   soniamer2002@yahoo.com
      14   Attorneys for Plaintiff PAULA HULTMAN, INDIVIDUALLY
      15

      16                      UNITED STATES DISTRICT COURT
      17        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
      18   ESTATE OF SCOTT HULTMAN,                Case No. 2:21-cv-06280-DSF-RAOx
      19   DECEASED, THROUGH HIS                   Assigned to Hon. Dale S. Fischer
           SUCCESSOR IN INTEREST, R.H., A
      20   MINOR BY AND THROUGH HIS                DISCOVERY MATTER
           GUARDIAN AD LITEM, REBECCA
      21   HULTMAN, et.al.                         Hon. Rozella A. Oliver
                           Plaintiffs,
      22
                    vs.
      23                                               JOINT STIPULATED
           COUNTY OF VENTURA, a public                 DISCOVERY PROTECTIVE
      24   entity; et.al.                              ORDER
      25                   Defendants.             Complaint Filed:   08/4/2021
                                                   Trial Date:        None Set
      26

      27


      28

                             JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 2 of 21 Page ID #:204



     1   ALL THE PARTIES TO THIS STIPULATED PROTECTIVE ORDER ARE AS
     2   FOLLOWS:
     3
         Mark R. Pachowicz (SBN 138108)
     4   Jennie Hendrickson (SBN 144562)
         mark@pglaw.law
     5   jennie@pglaw.law
         PACHOWICZ | GOLDENRING APLC
     6   6050 Seahawk Street
     7   Ventura, CA 93003-6622
         Tel: (805) 642-6702 / Fax: (805) 805-642-3145
     8   Attorneys for Plaintiffs ESTATE OF SCOTT HULTMAN, DECEASED,
         THROUGH HIS SUCCESSOR IN INTEREST, R.H., A MINOR BY AND
     9   THROUGH HIS GUARDIAN AD LITEM, REBECCA HULTMAN AND R.H.,
         INDIVIDUALLY, BY AND THROUGH HIS GUARDIAN AD LITEM
    10
         REBECCA HULTMAN
    11
         Sonia M. Mercado (SBN 117069)
    12   soniamer2002@yahoo.com
         SONIA MERCADO & ASSOCIATES
    13
         5711 W. Slauson Ave., Suite 100
         Culver City, California 90230
    14   Tel: 310.410.2981; Fax: 747-264-1841
         Attorneys for Plaintiff PAULA HULTMAN
    15

    16   PAUL B. BEACH (SBN 166265)
         pbeach@lbaclaw.com
    17   JAMES S. EICHER, JR. (SBN 213796)
         jeicher@lbaclaw.com
    18   ROCCO ZAMBITO, JR. (SBN 306115)
         rzambito@lbaclaw.com
    19   LAWRENCE BEACH ALLEN & CHOI, PC
         100 W. Broadway, Suite 1200
    20
         Glendale, California 91210-1219
         Tel:(818) 545-1925; Fax: (818) 545-1937
    21
         Attorneys for COUNTY OF VENTURA, VENTURA COUNTY SHERIFF’S
         OFFICE, SHERIFF BILL AYUB, COMMANDER MIKE HARTMANN
    22   Peter G. Bertling (SBN 131602)
    23
         peter@bertlinglawgroup.com
         Jemma Parker Saunders (SBN 227962)
    24
         jemma@bertlinglawgroup.com
         BERTLING LAW GROUP, INC.
    25
         21 East Canon Perdido Street, Suite 204B
         Santa Barbara, CA 93101
    26
         Direct: 805-879-7558; Fax: (805) 869-1597
         Attorneys for WELLPATH MANAGEMENT INC., WELLPATH LLC, LEAH
    27
         JAMES, R.N., SARAH ALLBRIGHT, LMFT, CRISTA ARNOLD, R.N.,
         DARCY DENNING R.N.
   28
                                            -2-
                          JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 3 of 21 Page ID #:205



     1   1.    A. PURPOSES AND LIMITATIONS
     2         Discovery in this action is likely to involve production of confidential,
     3   proprietary or private information for which special protection from public
     4   disclosure and from use for any purpose other than prosecuting this litigation may
     5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

     6   enter the following Stipulated Protective Order. The parties acknowledge that this
         Order does not confer blanket protections on all disclosures or responses to
     7
         discovery and that the protection it affords from public disclosure and use extends
     8
         only to the limited information or items that are entitled to confidential treatment
     9
         under the applicable legal principles.
    10

    11
               B. GOOD CAUSE STATEMENT
    12
               This action is likely to involve the exchange of documents, items, or
    13
         materials and other information that some of the parties maintain as confidential
    14
         for which special protection from public disclosure and from use for any purpose
    15
         other than prosecution of this action is warranted.         Such confidential and
    16
         proprietary materials records contain sensitive and confidential information that
    17   derives actual or potential value from not being generally known to the public and
    18   are the subject of reasonable efforts to maintain their confidentiality. Information
    19   produced in response to discovery requests to other parties may contain
    20   confidential or proprietary information, or may disclose information concerning
    21   highly sensitive and confidential financial information, or other confidential
    22   materials, including the sensitive information of third parties. Such records may
    23   include, but may not be limited to:
    24

    25         1) County of Ventura Defendants - Records concerning the overall

    26   description, design and/or layout of the interior of the Ventura County Main Jail

    27
         (“Pre-Trial Detention Facility”) where Decedent was housed, photographs and/or

   28
                                                  -3-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 4 of 21 Page ID #:206



     1   video recordings of Decedent’s entrance, housing, and movement throughout the
     2   Pre-Trial Detention Facility, and photographs and/or video recordings of all
     3   interior areas within the Pre-Trial Detention Facility that are not accessible to the
     4   general public, including the overall design and layout of inmate housing units,
     5   safety cells, initial intake and booking areas, special housing units, inmate and

     6
         security personnel movement corridors, and any monitoring stations housed by jail
         security and/or medical staff. The County of Ventura believes, in good faith, that
     7
         disclosure of the above materials concerning or reflective of the design and layout
     8
         of interior areas within the Pre-Trial Detention Facility without a protective order
     9
         may compromise the safety and privacy of Defendants’ employees and third
    10
         parties, including jail security, medical staff, and inmates, and effect the overall
    11
         operation of the jail. The County of Ventura believes, in good faith, that materials
    12
         that fall within the categories outlined above are the type protected by the Official
    13
         Information Privilege, the right to privacy guaranteed in the Federal Constitution
    14
         and contemplated by the federal courts based upon a legitimate need for jail
    15   security, safety, privacy, and operational concerns, and thus, are Confidential and
    16   protected from public disclosure.
    17         Additional County of Ventura documents likely to be exchanged include
    18   materials related to or regarding peace officers’ personnel files, records related to
    19   third parties not involved in this litigation (including materials containing sensitive
    20   and/or private information regarding third parties housed at the Ventura County
    21   Jail and/or victims of crime), materials and information concerning the initial
    22   intake and classification and housing of inmates, and portions of County of
    23   Ventura policies, procedures, manuals, and/or training materials that are not

    24   publicly available and relate specifically to jail security, the classification and
         housing of inmates, and prevention of cell assignment manipulations by inmates.
    25
         The County of Ventura believes, in good faith, that materials that fall within the
    26
         categories outlined are the type protected by the Official Information Privilege, the
    27
   28
                                                   -4-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 5 of 21 Page ID #:207



     1   right to privacy guaranteed in the Federal Constitution, First Amendment, and
     2   contemplated by the federal courts based upon the legitimate need for jail security,
     3   safety, privacy, and operational concerns, and thus, are Confidential and protected
     4   from public disclosure.
     5         2) Defendants Wellpath Management and Wellpath LLC, “WELLPATH” –

     6
         Records and policies, procedures, manuals and or training materials that are not
         publicly available and may be proprietary, investigation materials which may be
     7
         related to the incident at issue, and documents which potentially identify third
     8
         party private and confidential medical information. Wellpath believe(s), in good
     9
         faith, that materials that fall within the categories outlined above are the type
    10
         protected by the Official Information Privilege, State and Federal medical privacy
    11
         statutes including but not limited to HIPAA and the California Confidential
    12
         Medical Information Act (CMIA) and thus, are Confidential and protected from
    13
         public disclosure.
    14
               3) Plaintiffs, Estate of Scott Hultman Deceased, Minor. R.H., as Successor
    15
         and Individually; and Paula Hultman, Individually: Medical records and tax returns
    16
         and other financial documents, pertaining to persons not parties to the litigation
    17
         other than in capacity as guardian ad litem; and records which may infringe upon
    18
         the privacy rights of third persons not parties under Article 1, section 1 of the
    19
         California Constitution, and as per State and Federal medical privacy statutes
    20
         including but not limited to HIPAA. Plaintiffs in good faith believe the same are
    21
         protected under the laws as provided, and are exempt from public disclosure.
    22
               Accordingly, to expedite the flow of information, to facilitate the prompt
    23
         resolution of disputes over confidentiality of discovery materials, to adequately
    24
         protect information the parties are entitled to keep confidential, to ensure that the
    25
         parties are permitted reasonable necessary uses of such material in preparation for
    26
         and in the conduct of trial, to address their handling at the end of the litigation, and
    27
         serve the ends of justice, a protective order for such information is justified in this
   28
                                                    -5-
                               JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 6 of 21 Page ID #:208



     1   matter. It is the intent of the parties that information will not be designated as
     2   confidential for tactical reasons and that nothing be so designated without a good
     3   faith belief that it has been maintained in a confidential, non-public manner, and
     4   there is good cause why it should not be part of the public record of this case.
     5

     6          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
     7   SEAL
     8           The parties further acknowledge, as set forth in Section 12.3, below, that
     9   this Stipulated Protective Order does not entitle them to file confidential
    10   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
    11   be followed and the standards that will be applied when a party seeks permission
    12   from the court to file material under seal.
    13          There is a strong presumption that the public has a right of access to judicial
    14   proceedings and records in civil cases. In connection with non-dispositive
    15   motions, good cause must be shown to support a filing under seal. See Kamakana
    16   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v.
    17   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v.
    18   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
    19   protective orders require good cause showing), and a specific showing of good
    20   cause or compelling reasons with proper evidentiary support and legal justification,
    21   must be made with respect to Protected Material that a party seeks to file under
    22   seal. The parties’ mere designation of Disclosure or Discovery Material as
    23   CONFIDENTIAL does not—without the submission of competent evidence by
    24   declaration, establishing that the material sought to be filed under seal qualifies as
    25   confidential, privileged, or otherwise protectable—constitute good cause.
    26          Further, if a party requests sealing related to a dispositive motion or trial,
    27   then compelling reasons, not only good cause, for the sealing must be shown, and
   28
                                                    -6-
                               JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 7 of 21 Page ID #:209



     1   the relief sought shall be narrowly tailored to serve the specific interest to be
     2   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
     3   2010). For each item or type of information, document, or thing sought to be filed
     4   or introduced under seal in connection with a dispositive motion or trial, the party
     5   seeking protection must articulate compelling reasons, supported by specific facts
     6   and legal justification, for the requested sealing order. Again, competent evidence
     7   supporting the application to file documents under seal must be provided by
     8   declaration.
     9         Any document that is not confidential, privileged, or otherwise protectable
    10   in its entirety will not be filed under seal if the confidential portions can be
    11   redacted. If documents can be redacted, then a redacted version for public
    12   viewing, omitting only the confidential, privileged, or otherwise protectable
    13   portions of the document shall be filed. Any application that seeks to file
    14   documents under seal in their entirety should include an explanation of why
    15   redaction is not feasible.
    16
         2.    DEFINITIONS
    17
               2.1      Action: Estate of Scott Hultman, deceased, et al. v. County of
    18
         Ventura, et al. Case No. 2:12-cv-06280-DSF-RAO.
    19
               2.2      Challenging Party: a Party or Non-Party that challenges the
    20
         designation of information or items under this Order.
    21
               2.3      “CONFIDENTIAL” Information or Items: information (regardless of
    22
         how it is generated, stored or maintained) or tangible things that qualify for
    23
         protection under Federal Rule of Civil Procedure 26(c), and as specified above in
    24
         the Good Cause Statement.
    25

    26

    27
   28
                                                    -7-
                               JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 8 of 21 Page ID #:210



     1          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
     2   their support staff).
     3          2.5    Designating Party: a Party or Non-Party that designates information
     4   or items that it produces in disclosures or in responses to discovery as
     5   “CONFIDENTIAL.”
     6          2.6    Disclosure or Discovery Material: all items or information, regardless
     7   of the medium or manner in which it is generated, stored, or maintained (including,
     8   among other things, testimony, transcripts, and tangible things) that are produced
     9   or generated in disclosures or responses to discovery in this matter.
    10          2.7    Expert: a person with specialized knowledge or experience in a
    11   matter pertinent to the litigation who has been retained by a Party or its counsel to
    12   serve as an expert witness or as a consultant in this Action.
    13          2.8    House Counsel: attorneys who are employees of a party to this
    14   Action. House Counsel does not include Outside Counsel of Record or any other
    15   outside counsel.
    16          2.9    Non-Party: any natural person, partnership, corporation, association
    17   or other legal entity not named as a Party to this action.
    18          2.10 Outside Counsel of Record: attorneys who are not employees of a
    19   party to this Action but are retained to represent or advise a party to this Action
    20   and have appeared in this Action on behalf of that party or are affiliated with a law
    21   firm that has appeared on behalf of that party, and includes support staff.
    22          2.11 Party: any party to this Action, including all of its officers, directors,
    23   employees, consultants, retained experts, and Outside Counsel of Record (and their
    24   support staffs).
    25          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
    26   Discovery Material in this Action.
    27
   28
                                                   -8-
                                 JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 9 of 21 Page ID #:211



     1         2.13 Professional Vendors: persons or entities that provide litigation
     2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
     3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
     4   and their employees and subcontractors.
     5         2.14 Protected Material: any Disclosure or Discovery Material that is
     6   designated as “CONFIDENTIAL.”
     7         2.15 Receiving Party: a Party that receives Disclosure or Discovery
     8   Material from a Producing Party.
     9

    10   3.    SCOPE
    11         The protections conferred by this Stipulation and Order cover not only
    12   Protected Material (as defined above), but also (1) any information copied or
    13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
    14   compilations of Protected Material; and (3) any testimony, conversations, or
    15   presentations by Parties or their Counsel that might reveal Protected Material.
    16         Any use of Protected Material at trial shall be governed by the orders of the
    17   trial judge. This Order does not govern the use of Protected Material at trial.
    18

    19   4.    DURATION
    20         Once a case proceeds to trial, information that was designated as
    21   CONFIDENTIAL or maintained pursuant to this protective order used or
    22   introduced as an exhibit at trial becomes public and will be presumptively
    23   available to all members of the public, including the press, unless compelling
    24   reasons supported by specific factual findings to proceed otherwise are made to the
    25   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
    26   (distinguishing “good cause” showing for sealing documents produced in
    27   discovery from “compelling reasons” standard when merits-related documents are
   28
                                                   -9-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 10 of 21 Page ID #:212



     1   part of court record). Even after final disposition of this litigation, the
     2   confidentiality obligations imposed by this Order shall remain in effect as to
     3   materials which do not become part of the court record, until a Designating Party
     4   agrees otherwise in writing or a court order otherwise directs.
     5

     6   5.    DESIGNATING PROTECTED MATERIAL
     7         5.1    Exercise of Restraint and Care in Designating Material for Protection.
     8   Each Party or Non-Party that designates information or items for protection under
     9   this Order must take care to limit any such designation to specific material that
    10   qualifies under the appropriate standards. The Designating Party must designate
    11   for protection only those parts of material, documents, items or oral or written
    12   communications that qualify so that other portions of the material, documents,
    13   items or communications for which protection is not warranted are not swept
    14   unjustifiably within the ambit of this Order.
    15         Mass, indiscriminate or routinized designations are prohibited. Designations
    16   that are shown to be clearly unjustified or that have been made for an improper
    17   purpose (e.g., to unnecessarily encumber the case development process or to
    18   impose unnecessary expenses and burdens on other parties) may expose the
    19   Designating Party to sanctions.
    20         If it comes to a Designating Party’s attention that information or items that it
    21   designated for protection do not qualify for protection, that Designating Party must
    22   promptly notify all other Parties that it is withdrawing the inapplicable designation.
    23         5.2    Manner and Timing of Designations. Except as otherwise provided in
    24   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    25   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    26   under this Order must be clearly so designated before the material is disclosed or
    27   produced.
   28
                                                    -10-
                               JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 11 of 21 Page ID #:213



     1         Designation in conformity with this Order requires:
     2         (a) for information in documentary form (e.g., paper or electronic
     3   documents, but excluding transcripts of depositions or other pretrial or trial
     4   proceedings), that the Producing Party affix at a minimum, the legend
     5   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
     6   contains protected material. If only a portion of the material on a page qualifies for
     7   protection, the Producing Party also must clearly identify the protected portion(s)
     8   (e.g., by making appropriate markings in the margins).
     9         A Party or Non-Party that makes original documents available for inspection
    10   need not designate them for protection until after the inspecting Party has indicated
    11   which documents it would like copied and produced. During the inspection and
    12   before the designation, all of the material made available for inspection shall be
    13   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
    14   documents it wants copied and produced, the Producing Party must determine
    15   which documents, or portions thereof, qualify for protection under this Order.
    16   Then, before producing the specified documents, the Producing Party must affix
    17   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
    18   only a portion of the material on a page qualifies for protection, the Producing
    19   Party also must clearly identify the protected portion(s) (e.g., by making
    20   appropriate markings in the margins).
    21         (b) for testimony given in depositions that the Designating Party identifies
    22   the Disclosure or Discovery Material on the record, before the close of the
    23   deposition all protected testimony.
    24
               (c) for information produced in some form other than documentary and for
    25
         any other tangible items, that the Producing Party affix in a prominent place on the
    26
         exterior of the container or containers in which the information is stored the legend
    27
         “CONFIDENTIAL.” If only a portion or portions of the information warrants
   28
                                                  -11-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 12 of 21 Page ID #:214



     1   protection, the Producing Party, to the extent practicable, shall identify the
     2   protected portion(s).
     3         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
     4   failure to designate qualified information or items does not, standing alone, waive
     5   the Designating Party’s right to secure protection under this Order for such
     6   material. Upon timely correction of a designation, the Receiving Party must make
     7   reasonable efforts to assure that the material is treated in accordance with the
     8   provisions of this Order.
     9

    10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    11         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
    12   designation of confidentiality at any time that is consistent with the Court’s
    13   Scheduling Order.
    14         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
    15   resolution process under Local Rule 37.1 et seq.
    16         6.3    The burden of persuasion in any such challenge proceeding shall be
    17   on the Designating Party. Frivolous challenges, and those made for an improper
    18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
    19   parties) may expose the Challenging Party to sanctions. Unless the Designating
    20   Party has waived or withdrawn the confidentiality designation, all parties shall
    21   continue to afford the material in question the level of protection to which it is
    22   entitled under the Producing Party’s designation until the Court rules on the
    23   challenge.
    24
         7.    ACCESS TO AND USE OF PROTECTED MATERIAL
    25
               7.1    Basic Principles. A Receiving Party may use Protected Material that
    26
         is disclosed or produced by another Party or by a Non-Party in connection with
    27
         this Action only for prosecuting, defending or attempting to settle this Action.
   28
                                                   -12-
                                 JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 13 of 21 Page ID #:215



     1   Such Protected Material may be disclosed only to the categories of persons and
     2   under the conditions described in this Order. When the Action has been
     3   terminated, a Receiving Party must comply with the provisions of section 13 below
     4   (FINAL DISPOSITION).
     5         Protected Material must be stored and maintained by a Receiving Party at a
     6   location and in a secure manner that ensures that access is limited to the persons
     7   authorized under this Order.
     8         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
     9   otherwise ordered by the court or permitted in writing by the Designating Party, a
    10   Receiving Party may disclose any information or item designated
    11   “CONFIDENTIAL” only to:
    12                (a) the Receiving Party’s Outside Counsel of Record in this Action,
    13   as well as employees of said Outside Counsel of Record to whom it is reasonably
    14   necessary to disclose the information for this Action;
    15                (b) the officers, directors, and employees (including House Counsel)
    16   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
    17                (c) Experts (as defined in this Order) of the Receiving Party to whom
    18   disclosure is reasonably necessary for this Action and who have signed the
    19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    20                (d) the court and its personnel;
    21                (e) court reporters and their staff;
    22                (f) professional jury or trial consultants, mock jurors, and
    23   Professional Vendors to whom disclosure is reasonably necessary for this Action
    24   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
    25   A);
    26                (g) the author or recipient of a document containing the information
    27   or a custodian or other person who otherwise possessed or knew the information;
   28
                                                   -13-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 14 of 21 Page ID #:216



     1                (h) during their depositions, witnesses, and attorneys for witnesses, in
     2   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
     3   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
     4   they will not be permitted to keep any confidential information unless they sign the
     5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
     6   agreed by the Designating Party or ordered by the court. Pages of transcribed
     7   deposition testimony or exhibits to depositions that reveal Protected Material may
     8   be separately bound by the court reporter and may not be disclosed to anyone
     9   except as permitted under this Stipulated Protective Order; and
    10                (i) any mediator or settlement officer, and their supporting personnel,
    11   mutually agreed upon by any of the parties engaged in settlement discussions.
    12

    13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    14         IN OTHER LITIGATION
    15         If a Party is served with a subpoena or a court order issued in other litigation
    16   that compels disclosure of any information or items designated in this Action as
    17   “CONFIDENTIAL,” that Party must:
    18   (a) promptly notify in writing the Designating Party. Such notification shall
    19   include a copy of the subpoena or court order;
    20   (b) promptly notify in writing the party who caused the subpoena or order to issue
    21   in the other litigation that some or all of the material covered by the subpoena or
    22   order is subject to this Protective Order. Such notification shall include a copy of
    23   this Stipulated Protective Order; and
    24   (c) cooperate with respect to all reasonable procedures sought to be pursued by the
    25   Designating Party whose Protected Material may be affected.
    26         If the Designating Party timely seeks a protective order, the Party served
    27   with the subpoena or court order shall not produce any information designated in
   28
                                                  -14-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 15 of 21 Page ID #:217



     1   this action as “CONFIDENTIAL” before a determination by the court from which
     2   the subpoena or order issued, unless the Party has obtained the Designating Party’s
     3   permission. The Designating Party shall bear the burden and expense of seeking
     4   protection in that court of its confidential material and nothing in these provisions
     5   should be construed as authorizing or encouraging a Receiving Party in this Action
     6   to disobey a lawful directive from another court.
     7

     8   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     9         PRODUCED IN THIS LITIGATION
    10         (a) The terms of this Order are applicable to information produced by a
    11   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    12   produced by Non-Parties in connection with this litigation is protected by the
    13   remedies and relief provided by this Order. Nothing in these provisions should be
    14   construed as prohibiting a Non-Party from seeking additional protections.
    15         (b) In the event that a Party is required, by a valid discovery request, to
    16   produce a Non-Party’s confidential information in its possession, and the Party is
    17   subject to an agreement with the Non-Party not to produce the Non-Party’s
    18   confidential information, then the Party shall:
    19                (1) promptly notify in writing the Requesting Party and the Non-
    20   Party that some or all of the information requested is subject to a confidentiality
    21   agreement with a Non-Party;
    22                (2) promptly provide the Non-Party with a copy of the Stipulated
    23   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    24   specific description of the information requested; and
    25                (3) make the information requested available for inspection by the
    26   Non-Party, if requested.
    27
   28
                                                  -15-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 16 of 21 Page ID #:218



     1         (c) If the Non-Party fails to seek a protective order from this court within 14
     2   days of receiving the notice and accompanying information, the Receiving Party
     3   may produce the Non-Party’s confidential information responsive to the discovery
     4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
     5   not produce any information in its possession or control that is subject to the
     6   confidentiality agreement with the Non-Party before a determination by the court.
     7   Absent a court order to the contrary, the Non-Party shall bear the burden and
     8   expense of seeking protection in this court of its Protected Material.
     9

    10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    11         If a Receiving Party learns that, by inadvertence or otherwise, it has
    12   disclosed Protected Material to any person or in any circumstance not authorized
    13   under this Stipulated Protective Order, the Receiving Party must immediately (a)
    14   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
    15   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
    16   the person or persons to whom unauthorized disclosures were made of all the terms
    17   of this Order, and (d) request such person or persons to execute the
    18   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    19   A.
    20

    21   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    22         PROTECTED MATERIAL
    23         When a Producing Party gives notice to Receiving Parties that certain
    24   inadvertently produced material is subject to a claim of privilege or other
    25   protection, the obligations of the Receiving Parties are those set forth in Federal
    26   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    27   whatever procedure may be established in an e-discovery order that provides for
   28
                                                  -16-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 17 of 21 Page ID #:219



     1   production without prior privilege review. Pursuant to Federal Rule of Evidence
     2   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
     3   of a communication or information covered by the attorney-client privilege or
     4   work product protection, the parties may incorporate their agreement in the
     5   stipulated protective order submitted to the court.
     6

     7   12.   MISCELLANEOUS
     8         12.1 Right to Further Relief. Nothing in this Order abridges the right of
     9   any person to seek its modification by the Court in the future.
    10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    11   Protective Order, no Party waives any right it otherwise would have to object to
    12   disclosing or producing any information or item on any ground not addressed in
    13   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    14   any ground to use in evidence of any of the material covered by this Protective
    15   Order.
    16         12.3 Filing Protected Material. A Party that seeks to file under seal any
    17   Protected Material must comply with Local Civil Rule 79-5. Protected Material
    18   may only be filed under seal pursuant to a court order authorizing the sealing of the
    19   specific Protected Material at issue. If a Party’s request to file Protected Material
    20   under seal is denied by the court, then the Receiving Party may file the information
    21   in the public record unless otherwise instructed by the court.
    22

    23   13.   FINAL DISPOSITION
    24         After the final disposition of this Action, as defined in paragraph 4, within
    25   60 days of a written request by the Designating Party, each Receiving Party must
    26   return all Protected Material to the Producing Party or destroy such material. As
    27   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   28
                                                   -17-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 18 of 21 Page ID #:220



     1   compilations, summaries, and any other format reproducing or capturing any of the
     2   Protected Material. Whether the Protected Material is returned or destroyed, the
     3   Receiving Party must submit a written certification to the Producing Party (and, if
     4   not the same person or entity, to the Designating Party) by the 60 day deadline that
     5   (1) identifies (by category, where appropriate) all the Protected Material that was
     6   returned or destroyed and (2) affirms that the Receiving Party has not retained any
     7   copies, abstracts, compilations, summaries or any other format reproducing or
     8   capturing any of the Protected Material. Notwithstanding this provision, Counsel
     9   are entitled to retain an archival copy of all pleadings, motion papers, trial,
    10   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    11   and trial exhibits, expert reports, attorney work product, and consultant and expert
    12   work product, even if such materials contain Protected Material. Any such
    13   archival copies that contain or constitute Protected Material remain subject to this
    14   Protective Order as set forth in Section 4 (DURATION).
    15

    16   14.   VIOLATION
    17         Any violation of this Order may be punished by appropriate measures
    18   including, without limitation, contempt proceedings and/or monetary sanctions.
    19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    20
         Attorneys for Plaintiffs ESTATE OF SCOTT HULTMAN, DECEASED,
    21   THROUGH HIS SUCCESSOR IN INTEREST R.H. BY AND THROUGH HIS
         GUARDIAN AD LITEM AND INDIVIDUALLY
    22

    23

    24   Dated: 9/9/21                           PACHOWICZ|GOLDENRING
    25                                           /s/ Jennie Hendrickson
    26                                           ______________________________
                                                 Mark R. Pachowicz
    27                                           Jennie Hendrickson
   28
                                                   -18-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 19 of 21 Page ID #:221



     1   Attorneys for Plaintiff PAULA HULTMAN INDIVIDUALLY
         ________
     2                                 SONIA MERCADO & ASSOCIATES
     3                                 /s/ Sonia Mercado
         Dated: 9/9/21____________     ____________________
     4                                 Sonia M. Mercado
     5

     6   Attorneys for Defendants County of Ventura, Ventura County Sheriff’s Office,
         Sheriff Bill Ayub, Commander Mike Hartmann
     7

     8
         Dated:9/9/21                  LAWRENCE BEACH ALLEN & CHOI, PC
                                       /s/ Rocco Zambito
     9
                                       ______________________________
    10                                 James S. Eicher, Jr.
                                       Rocco Zambito, Jr.
    11

    12   Attorneys for Defendants Wellpath Management Inc., Wellpath LLC, Leah James,
         R.N., Sarah Allbright, LMFT, Crista Arnold, R.N., Darcy Denning R.N.
    13

    14   Dated:9/9/21                 BERTLING LAW GROUP
    15                                /s/ Jemma Parker Saunders
    16                                 ______________________________
                                       Peter Bertling
    17                                 Jemma Parker Saunders
    18

    19   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    20

    21
         DATED: September 10, 2021            ________________________
    22                                        HON. ROZELLA A. OLIVER
                                              United States Magistrate Judge
    23

    24

    25

    26

    27
   28
                                               -19-
                            JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 20 of 21 Page ID #:222



     1

     2                                        EXHIBIT A
     3             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     4   I, _____________________________ [print or type full name], of
     5   _________________ [print or type full address], declare under penalty of perjury
     6   that I have read in its entirety and understand the Stipulated Protective Order that
     7   was issued by the United States District Court for the Central District of California
     8   on _______in the case of Estate of Scott Hultman, deceased, et al. v. County of
     9   Ventura, et al. Case No. 2:12-cv-06280-DSF-RAO. I agree to comply with and to
    10   be bound by all the terms of this Stipulated Protective Order and I understand and
    11   acknowledge that failure to so comply could expose me to sanctions and
    12   punishment in the nature of contempt. I solemnly promise that I will not disclose
    13   in any manner any information or item that is subject to this Stipulated Protective
    14   Order to any person or entity except in strict compliance with the provisions of this
    15   Order.
    16   I further agree to submit to the jurisdiction of the United States District Court for
    17   the Central District of California for enforcing the terms of this Stipulated
    18   Protective Order, even if such enforcement proceedings occur after termination of
    19   this action. I hereby appoint __________________________ [print or type full
    20   name] of _______________________________________ [print or type full
    21   address and telephone number] as my California agent for service of process in
    22   connection with this action or any proceedings related to enforcement of this
    23   Stipulated Protective Order.
    24   Date: ______________________________________
    25   City and State where sworn and signed: _________________________________
    26   Printed name: _______________________________
    27   Signature: __________________________________
   28
                                                   -20-
                              JOINT STIPULATED PROTECTIVE ORDER
Case 2:21-cv-06280-DSF-RAO Document 45 Filed 09/10/21 Page 21 of 21 Page ID #:223



     1      I, Jennie Hendrickson, the filer of the document, declare that I had the
     2 authority from each signatory to this document to use their electronic signature in

     3 accordance with Local Rule 5-4.3.4(a)(2)(i).

     4

     5 Dated:_____________                    By:/s/Jennie Hendrickson
     6                                        Jennie Hendrickson, Esq.
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
   28
                                                -21-
                             JOINT STIPULATED PROTECTIVE ORDER
